DETAILED ACTION
	This Office Action is in response to the amendment filed on June 30, 2022. Claims 1 - 9, 11 - 22 and 24 - 26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James W. Hinton, Reg. No. 73,114 on July 22, 2022.

The application has been amended as follows: 

Specification Amendment:
Paragraph [0105], line 7, the words “GUI 225” have been changed to --GUI 224--

Paragraph [0105], line 7, the words “GUI 225” have been changed to --GUI 224--

Claim Amendments:
Claim 1, line 3, the words “data storage device” have been changed to --data storage memory--

Claim 1, line 6, the words “a communication interface” have been changed to --communication component--

Claim 1, line 9, the words “data storage device” have been changed to --data storage memory--

Claim 1, line 10, the words “communication interface” have been changed to --communication component--

Claim 1, line 31, the words “data storage device” have been changed to --data storage memory--

Claim 11, line 1, the words “The system of claim 10” have been changed to --The system of claim 1--

Claim 14, lines 25 - 26, the words “data storage device” have been changed to --data storage memory--

Claim 22, line 5, the words “data storage device” have been changed to --data storage memory--

Claim 24, line 1, the words “The method of claim 23” have been changed to --The method of claim 14--

Response to Amendment
The amendment filed on June 30, 2022 have been entered and considered by the examiner. Based on the amendments to the drawings to overcome the drawing objections, the amendments to the specification to overcome the specification objections, the amendments to the claims to not invoke 112(f) and subsequently overcome the rejections under 35 U.S.C. 112(a) and (b), and the Examiner’s Amendment to correct informalities and rejections under 35 U.S.C. 112, all objections and rejections have been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 14: The prior art of Nielsen et al (U.S. PG Pub 2012/0065944 A1) discloses engineering plans of a facility generated from aerial/satellite images, with Saru (“Integrating Building Plans into Existing Cadastral System”) adding an overlay of floorplans on a building footprint, along with the additional teaching of a comparison between boundaries of a floorplan and footprint of a building to determine if it is within a variance.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A system and for clam 14: a computer-implemented method for creating electronic indoor maps from computer-assisted-design (CAD) files, comprising:
“aligning objects in the at least one electronic map for the facility, based on the layer of the object comprises the processor being configured for:
identifying common geometry objects that are common to the site plan and one or more floor plans;
rendering an image of the site plan using a first scaling factor to draw the common geometry objects; and
for each floor plan: 
rendering an image of the floor plan using the first scaling factor to draw the common geometry objects; 
determining a transformation that aligns the image of the floor plan with the image of the site plan; and 
applying the transformation to each common geometry object of the floor plan in the electronic map”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
July 22, 2022